Citation Nr: 1537283	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-05 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for thrombophlebitis of the left leg, evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for thrombophlebitis of the right leg, evaluated as 0 percent disabling and then 10 percent effective May 22, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision continued thrombophlebitis disability ratings of 40 percent for the left leg and 0 percent for the right leg, and denied entitlement to service connection for a low back condition.  In July 2010, the Veteran filed a Notice of Disagreement.  

The RO furnished the Veteran a Statement of the Case (SOC) pertaining only to the claims for increase of his thrombophlebitis disability ratings in January 2011.  The Veteran filed a timely Substantive Appeal (VA Form 9) in March 2011, and requested a hearing before the Board.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in September 2013.  In a May 2014 rating decision, the RO increased the evaluation for the Veteran's thrombophlebitis of the right leg to 10 percent effective May 22, 2014.  The RO issued a May 2014 SSOC reflecting that increase and continuing the 40 percent disability rating for the Veteran's left leg.  As the rating increase to 10 percent for the Veteran's thrombophlebitis of his right leg did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the Veteran's claim for service connection of a low back condition, the RO furnished the Veteran an SOC in October 2012.  The Veteran did not file a substantive appeal in response to that SOC.  The issue was not certified to the Board and the Veteran has not indicated that he wishes to pursue the claim.  However, the Board notes that, when the RO issued a January 2013 rating decision, the RO mistakenly informed the Veteran that his claim for a low back condition was on appeal.  The time in which to file an appeal had expired, without any appeal having been filed by the Veteran.  Thereafter, the RO issued a February 2014 rating decision that continued to deny service connection of a low back condition.  The February 2014 rating decision was an error and should not have been issued.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal of this claim by the erroneous actions of the RO.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board finds further that the June 2010 rating decision denying the Veteran's claim for service connection of a low back condition is final with respect to that claim.

In June 2014, the Veteran submitted a statement requesting that his request for a hearing before the Board be cancelled.  See June 2014 Statement in Support of Claim (VA Form 21-4138).  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims for increase of his disability ratings.

In April 2015, the Veteran submitted a notice of an appointment in May 2015 at the Vascular Surgery Clinic.  The notice states that this appointment is not for an operation; however, the Veteran wrote on the notice that he had surgery on both legs and has to wear stocking on both legs for life.  

This new evidence was submitted after the appeal was certified to the Board.  There is no indication that either the Veteran or his representative waived AOJ consideration of the evidence.  

Because the evidence is relevant in that it suggests a change in the Veteran's disability may have occurred, this case must be remanded to the RO to develop this new evidence and make a determination in the first instance.  38 C.F.R. § 20.1304 (2015).  

All relevant ongoing VA medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file, particularly to include those pertaining to the Veteran's recent surgery on his legs.

2.  Ensure that all development warranted in light of information obtained from the VA treatment records is accomplished, including scheduling a VA examination if deemed necessary to determine the current status of the Veteran's disabilities.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.       

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




